DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 14, line 1, change “1” to read --2--.
Authorization for this examiner’s amendment was given in an interview with Geza C. Ziegler Jr (44004) on 2/9/22.
Response to Arguments
Applicant’s arguments (11/2/21 Remarks: page 10, lines 1-5) with respect to the rejection of claim 18 under 35 USC §112, the rejection of claim 20 under 35 USC §101, and the objection to claims 2-3, 6, & 14 have been fully considered and are persuasive. The rejection of claim 20 under 35 USC §101, and the objection to claims 2-3, 6, & 14 have been withdrawn. The rejection of claim 18 under 35 USC §112 has been obviated by the claim’s cancellation.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 19-20 (and dependent claims 2-17), the art of record does not teach or suggest the recited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663